DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

**This Office Action replaces the Final Office Action of 11/10/2021, per the Interview Summary, to correct the patent number for Mead which was incorrectly noted in the OA. Note that the annotated drawings from the previous office action are not reproduced herein and are available for reference in the OA of 11/10/2021. 

Specification
The amendment filed 8/2/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure. 35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. The added material which is not supported by the original disclosure is as follows: Paragraph 0031: “where the base unit 102 houses the lighting unit 106, such as a light source, that is permanently and positionally oriented or configured to source a light at least in a direction that is lateral to the side wall 105 of the base unit 102.” There is no support for the “permanently...oriented or configured to source a light at least in a direction that is laterally to the side wall 105 of the base unit 102.”
Applicant is required to cancel the new matter in the reply to this Office Action.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(0). Correction of the following is required: Claim 10 recites a housing extending over a glove’s back portion and the housing has a mirror secured thereto and the housing has a first strap and a second strap extending therefrom lateral to the longitudinal axis of the glove’s back portion.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 8 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Mead (U.S. 6,006,357). The limitations of claim 1 and its dependents have an effective filing date of 5/18/2015. Mead discloses the invention substantially as claimed. Mead teaches a glove 10 comprising an outer shell 12 including a back portion 16 and a housing 24/48 directly coupled to the back portion via hook and loop or stitching (see col.5, lines 38-56 disclose the surfaces 24,26 may be secured as in Figs. 1 and 2 or by a selectively releasable mechanism such as hook and loop). The housing comprises a side wall including a transparent portion (see annotated drawing) including a transparent portion and the housing
houses a light source 40. Mead doesn’t explicitly disclose the light source is oriented to source a light in a direction that is lateral through the transparent portion of the side wall. It is noted that the claim doesn’t provide context for the “lateral” direction. Mead teaches in column 4, lines 41-45 that the light- emitting unit shines, strobes or pulses to generate a signal which preferably is emitted in a wide range of directions. Column 5, lines 4-9 disclose the housing/outer layer 48 is at least partially transparent to enable the emitted light to pass through the layer and the light source 40 may be positioned or oriented within the housing as desired, particularly in the embodiment where the light source is removable and insertable (Fig.5). Therefore, it would have been obvious to one of ordinary skill in the art to orient the light source to source a light in a direction that is lateral through the transparent portion of the side wall in that Mead teaches a wide range of directions in which the light is emitted and a wearer could orient the light source within the housing such that the light is sourced in a lateral direction.
Claims 1, 8, and 9 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Wright ‘407 in view of Bushee (U.S. 9,013,100) and Wilson (U.S. 2015/0016093). The limitations of claim 1 and its dependents have an effective filing date of 5/18/2015. Wright discloses the invention substantially as claimed. Wright teaches a glove 405 comprising an outer shell (outer shell is shown but not labelled in Fig.4) including a back portion (Fig.4, par.23 discloses the lighting mechanism mounted to a part of glove 405 that is adapted to cover the back of a wearer’s hand) and a housing coupled to the back portion (housing collectively defined by portions 105,110,115), wherein the housing houses a light source 120 and the housing comprises a sidewall. Paragraph 23 of Wright discloses the base portion 110, considered by the examiner as forming a lower surface of the housing that is mounted to the glove, can be sewn or otherwise attached to the glove such as by using a magnetic attachment to enable a user to illuminate an area in a desired direction. The housing is selectively detachable from the back portion in that the housing portion 110 is secured to the glove by magnets as in par.23. The light source includes a plurality of light sources, wherein the housing has a perimeter and the light sources are positioned along the perimeter (see Figures 2 and 4 with light sources positioned along the perimeter of housing portion 115). However, Wright doesn’t disclose specifics of the coupling relationship such that it can be determined if the housing is directly coupled to the back portion. Bushee teaches a glove with a back portion having a housing 70 directly coupled to the back portion 40 of the glove, the housing houses a light source 20/60 and the housing 70 has a coupling mechanism in the form of hook and loop 42 for removable attachment to hook and loop 32 attached to the glove’s back portion 40 such that the housing is directly coupled to the back portion of the glove. Therefore, it would have been obvious to one of ordinary skill in the art to modify Wright’s magnetic coupling mechanism such that the housing is directly coupled to the glove’s back portion in that this structure is taught by Bushee and provides the predictable results of securely fastening the housing to the back of the glove. Wright also doesn’t teach the side wall includes a transparent portion and the light source is oriented to source a light at least in a
direction that is lateral through the transparent portion of the side wall. Wilson teaches a glove with a housing enclosing LEDs 11-13 and the housing is formed from transparent material (par.43) such that the light from the LED light sources passes through the housing. The glove is intended to be used to illuminate an area around the glove’s exterior surface as a visual effect and may also be used to perform a hand-based task that requires a light source while performing the task, and illuminates an object near or around the wearer’s body (par.14,17). Modifying Wright’s housing to form any of the annotated side walls with a transparent portion would provide the predictable result of the light source as oriented to source a light at least in multiple directions including a lateral direction through the transparent portion of the side wall. It is noted that there is no context provided for the recitation of the lateral direction; however, the transparent housing would allow for light to pass through any portion of the housing that is formed from transparent material, including a lateral side wall, to provide the expected result of increased illumination while performing a task. Therefore, it would have been obvious to one of ordinary skill to modify a side wall of Wright’s housing to include a transparent portion such that the light source is oriented to source a light at least in a direction that is lateral through the transparent portion of the side wall in that Wilson teaches that it is known in the art to form a light housing from a transparent material, such that the glove may be used to perform tasks and a more intense light effect is achieved.
Claims 2-4, 6 and 7 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Wright ‘407 in view of Bushee ‘100 and Wilson ‘093 as applied to claim 1 above, and further in view of Eisenbraun ‘212. Wright discloses the invention substantially as claimed. However, Wright doesn’t teach a mirror coupled to the housing, encased in a casing, and the mirror is positionally adjustable with respect to the housing and is selectively detachable from the housing and the mirror comprises a first section and second section, the first section more elevated from the housing than the second section. Eisenbraun teaches a mirror accessory 10 that allows the glove’s wearer to see behind them, the mirror coupled to a back of the glove via hook and loop and the mirror is positionally adjustable with respect to the housing (held in housing by friction fit or retaining brackets such that it may be positionally adjusted with respect to the housing). The mirror is encased in casing 16 and may be convex or concave such that a first section of the mirror would be more elevated from the housing than the second section. Therefore, it would have been obvious to one of ordinary skill to modify Wright to provide the mirror coupled to the housing as taught by Eisenbraun as an additional useful accessory that allows for the wearer to see behind them (Eisenbraun, par.8).
Claim 11 is rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Senter (U.S. 2004/0255361) in view of Richter (U.S. 2012/0069552). Senter discloses the invention substantially as claimed. Senter teaches a method comprising causing a user to operate a vehicle while wearing a glove 46 including a back portion (Fig.2), a housing 68, and a light source 60, wherein the housing 68 is coupled to the back portion (Fig.2), wherein the housing includes a sidewall (transparent plastic cover shown in Figure 2), the housing houses the light source and the light source is configured to source a light through the sidewall. Senter teaches that the glove illuminates individuals participating in outdoor activities and recognizes riding a bicycle as an outdoor activity (paragraphs 4 and 6). Senter doesn’t teach causing the glove to be raised while the user is operating the vehicle such that the light can be observed from behind the user. Richter teaches a glove 1 with a light source on a back portion thereof, the glove worn while riding a bicycle and Figure 7 shows various positions of the hand including a raised glove to indicate user’s intentions to traffic such that the light can be observed from behind the user (par.46). Therefore, it would have been obvious to perform the claimed method of causing a user to operate a vehicle while wearing a glove having the claimed structure and raising the glove while the user is operating the vehicle such that light can be observed from behind the user in that Senter teaches the glove structure and use in a bicycling context for illumination purposes and Richter teaches the raised
glove position while the user is operating the vehicle as a known hand signal communicating intentions of the user in a manner visible in traffic.

Allowable Subject Matter
Claim 10 is allowed.
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s remarks have been considered. The rejections of claims 1-9 have been revised as necessitated by the amendment to claim 1.
For claim 11, the provisional application doesn’t provide support for the method steps of claim 11 and therefore this claim has the priority date of the 13/093,758 application filed 4/25/2011. Applicant submits that Senter doesn’t teach “wherein the housing includes a sidewall” or “wherein the light source is configured to source a light through the sidewall” as in claim 11. The examiner disagrees and submits that Senter is set forth above as teaching a housing 68 including a sidewall (disclosed as a transparent plastic cover 68 in col.4, lines 22-26). Claim 11 doesn’t provide further details of the housing structure such that the interpretation of “sidewall” is limited to a specific part of the housing and the transparent covering includes an upper sidewall. The light source 60 directs light through optical fibers 54 bounded by layer 68 on an upper side such that the light source is configured to source a light through the sidewall. Richter’s priority date of 9/22/2010 is prior to that of the 4/25/2011 date.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

/KATHERINE M MORAN/ 
Primary Examiner, Art Unit 3732